Citation Nr: 1535644	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  12-13 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his significant other, S.W.


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2015 the Veteran and his significant other, S.W., testified before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of the hearing is of record.  At such time, the Veteran waived agency of original jurisdiction (AOJ) consideration of the evidence associated with the record since the issuance of the April 2012 statement of the case.  38 C.F.R. § 20.1304(c) (2015).  He also submitted additional evidence, which was noted to be a second positive opinion from Dr. Goldhaber, and waived AOJ consideration of such document.  However, the opinion has not yet been associated with the record.  Even so, the Board finds no prejudice to the Veteran in proceeding with a decision at this time as the Board herein grants the benefit sought on appeal in its entirety.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, bilateral hearing loss is etiologically related, at least in part, to his in-service noise exposure.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for bilateral hearing loss herein constitutes a complete grant of benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In documents of record and at his July 2015 Board hearing, the Veteran contends that his bilateral hearing loss is the result of his in-service duties as an electrical lineman.  Specifically, he alleges that he was exposed to loud noise when he was utilizing the bucket truck, working on the flight line while repairing taxiway and runway lights in between take off and landings, and starting a generator while serving in the Air Force in Vietnam.  The Veteran further testified that he was experienced a decrease in his hearing during service and sought treatment for bilateral hearing loss three to four months after service; however, such records are unavailable.  In this regard, a March 2009 VA Agent Orange Registry Examination reflects the Veteran's report that he had bilateral hearing loss since 1967.  He further testified that he had limited post-service noise exposure in his occupations of a delivery driver of a small van and a police officer in which he was required to wear hearing protection during weapon.  Therefore, he claims that service connection for bilateral hearing loss is warranted.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to hearing difficulties.  Additionally, at the time of his separation examination in November 1968, his hearing was within normal limits.  However, he is competent to report a history of in-service noise exposure. See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, his assertions are considered credible as they are consistent with his documented service as an electrical power line specialist and electrical lineman in the Air Force with service in Vietnam.  Caluza, 7 Vet. App. at 506.  Accordingly, the Board finds that the Veteran exposed to in-service noise consistent with his duties.

Furthermore, the evidence of record demonstrates a current diagnosis of bilateral hearing loss as defined by VA as demonstrated at an August 2009 VA examination.  See 38 C.F.R. § 3.385.  Therefore, the remaining inquiry is whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.

In this regard, the Board finds that the medical evidence is in relative equipoise with respect to whether the Veteran's bilateral hearing loss is related to his in-service noise exposure.  Specifically, in November 2009, the Veteran's private ENT physician, Dr. Goldhaber, noted that the Veteran had a moderate mid frequency and high frequency sensorineural hearing loss bilaterally.  He opined that the Veteran's previous military experience significantly contributed to his current hearing loss.  As noted in the Introduction, while not of record, the Veteran reported that Dr. Goldhaber has offered a second opinion relating his bilateral hearing loss to his in-service noise exposure.

In contrast, an August 2009 VA examiner noted that the Veteran's hearing examination at enlistment and his hearing examination at separation showed hearing within normal limits for both ears with no significant threshold shift.  It was noted that the Veteran's in-service noise exposure was conceded.  The examiner also noted that, post-service, the Veteran worked as a truck driver for 10 years and as a police officer for 28 years, which required hearing protection, and denied any recreational exposure.  The VA examiner stated that, while in-service noise exposure was conceded, there was no documentation of hearing loss nearer in time to his military service.  Furthermore, hearing was documented to be within normal limits at the time of military separation.  Therefore, the examiner, opined that it was less likely than not that the Veteran's current hearing loss was due to acoustic trauma in the military.  

However, as to the basis of the August 2009 VA examiner's opinion, the Board notes that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensely, supra, at 159.  Furthermore, while the records are unavailable, the Veteran has reported seeking treatment for his bilateral hearing loss within three to four months after service.

Moreover, as both Dr. Goldhaber and the August 2009 VA examiner considered the relevant evidence of record, to include the Veteran's in-service noise exposure, and offered an opinion with a rationale, their opinions are entitled to great probative weight.  In this regard, the medical professionals offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds that the evidence regarding whether the Veteran's bilateral hearing loss is related to his in-service noise exposure is in relative equipoise.  Consequently, the Board resolves all doubt in favor of the Veteran and finds that bilateral hearing loss is etiologically related, at least in part, to his in-service noise exposure.  Therefore, service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


